[Cite as State v. Pugh, 2016-Ohio-5755.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


State of Ohio                                    Court of Appeals No. S-16-009

        Appellee                                 Trial Court No. CRB 1500906 A

v.

Gary L. Pugh, Jr.                                DECISION AND JUDGMENT

        Appellant                                Decided: September 9, 2016

                                           *****

        Brett A. Klimkowsky, for appellant.

                                           *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Gary L. Pugh, Jr., appeals the February 9, 2016

judgment of the Fremont Municipal Court which, following his guilty plea to resisting

arrest, sentenced him to 30 days in jail to be served consecutively to a three-day sentence

on an OVI conviction. Appellant was also required to pay various fines.
       {¶ 2} The relevant facts of this case are as follows. On November 28, 2015,

appellant was charged with resisting arrest, obstructing official business, and drug abuse.

The charges stemmed from a stop of appellant’s vehicle, observation of marijuana, and a

physical confrontation with the officers effectuating his arrest.

       {¶ 3} On January 7, 2016, appellant entered a guilty plea to resisting arrest; the

remaining charges were dismissed. Appellant was sentenced and this appeal followed.

       {¶ 4} Appellant has appealed the conviction and sentence to this court through

appointed counsel. Appellant’s counsel advises the court, however, under procedures

announced in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),

that he has thoroughly examined the record, discussed the case with appellant, and is

unable to find meritorious grounds for appeal. Following Anders and 6th

Dist.Loc.App.R. 10(G), appellate counsel filed a brief stating that he can find no arguable

errors and requesting that the court independently examine the record for error. Counsel

notified appellant of his inability to find meritorious grounds for appeal and provided

appellant with copies of both the Anders brief and his motion to withdraw. Counsel

advised appellant of his right to file his own appellate brief. Counsel has also filed a

motion to withdraw as counsel. Appellant has not filed an additional brief

       {¶ 5} Upon review of appellant’s counsel’s no-error brief and upon independent

review of the record of the proceedings below, we conclude that this appeal lacks any

issue of arguable merit and is, therefore, wholly frivolous. We grant the motion of




2.
appellant’s counsel to withdraw as counsel in this appeal and affirm the judgment of the

Fremont Municipal Court. Pursuant to App.R. 24, appellant is ordered to pay the costs in

this appeal. The clerk is ordered to serve all parties with notice of this decision.


                                                                          Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
Arlene Singer, J.
                                                 _______________________________
James D. Jensen, P.J.                                        JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE




3.